Citation Nr: 1707019	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-09 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for myositis of the lumbar paravertebral muscles, traumatic, chronic (claimed as lumbar spine disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from January 2010 and September 2010 rating decisions of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected lumbar spine disorder in September 2010.  Significantly, the Veteran and his representative contend that his service-connected lumbar spine disorder has worsened and is of greater severity than reflected in the current 10 percent disability rating.   See April 2013 Form VA-9 Appeal and February 2017 Appellate Brief.

In light of the fact that the Veteran last underwent a VA examination in September 2010, and that it is not entirely clear from the available evidence whether and to what extent, if any, the symptoms of the Veteran's service-connected lumbar spine disorder warrants the assignment of an increased rating, the Board finds that a more contemporaneous VA examination is warranted.  Green v. Derwinski, 1 Vet. App. 121(1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Veteran should be given an opportunity to identify any healthcare providers who have provided treatment for his service-connected lumbar spine disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide sufficient information, and if necessary, authorization, to allow VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

2.  Obtain all outstanding pertinent VA medical records from September 2008 to the present, including and not limited to, VA medical records from Orlando VAMC, Miami VAMC and Brooklyn VAMC.

3.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current severity of the service-connected lumbar spine disorder.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected lumbar spine disorder.  The VA examiner should set forth all examination findings, and provide the complete rationale for the conclusions reached.  The VA examiner should provide the following:

(a) The VA examiner should conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees.

(b) The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the back.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his back due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c) The VA examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(d) The VA examiner should state what impact, if any, the Veteran's lumbar spine disorder has on his occupational functioning and daily living.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




